Exhibit 10.3

CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT

THIS CONSENT AND THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of October 31, 2006 by and among THE BRICKMAN GROUP, LTD., a
Delaware corporation (the “Borrower”), BRICKMAN GROUP HOLDINGS, INC., a Delaware
corporation (“Holdings”), ANTARES CAPITAL CORPORATION, a Delaware corporation,
as Agent under the Credit Agreement referred to below, the “Lenders” party to
the Credit Agreement referred to below and each of the other entities who are
signatories hereto under the heading “Loan Parties” on the signature pages
hereto (such entities, together with Borrower and Holdings, are sometimes
referred to herein collectively as the “Loan Parties” and each individually as a
“Loan Party”).

W I T N E S S E T H:

WHEREAS, Borrower, Agent, General Electric Capital Corporation, as Syndication
Agent and a Lender, LaSalle Bank National Association, as Documentation Agent
and a Lender, Harris N.A. (formerly known as Harris Trust and Savings Bank), as
Co-Agent and a Lender, and the other Lenders have entered into that certain
Credit Agreement dated as of December 20, 2002 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement dated as
of October 31, 2006 (as in effect on the date hereof, the “Groundmasters
Acquisition Agreement”) among Borrower, Brickman Bengals, LLC, a Delaware
limited liability company and a wholly-owned subsidiary of Borrower (“Buyer”),
Groundmasters, Inc., an Ohio corporation (“GM Inc.”), Groundmasters, LLC, an
Ohio limited liability company (“GM LLC”; GM Inc. and GM LLC are sometimes
referred to herein collectively as “Seller”), and Michael G. Rorie, an
individual, Buyer has agreed to acquire substantially all of the assets of, and
assume certain of the liabilities of, Seller (the “Groundmasters Acquisition”);

WHEREAS, Borrower has requested that Agent and Lenders consent to the
Groundmasters Acquisition on the terms as set forth in the Groundmasters
Acquisition Agreement, and the Agent and Lenders have agreed to consent to the
Groundmasters Acquisition on such terms as of the date hereof, subject to the
terms and conditions set forth in this Amendment; and

WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

2. Consents and Other Agreements.

(a) Agent and Lenders hereby consent to Borrower’s creation of Buyer to
consummate the Groundmasters Acquisition. Furthermore, Agent and Lenders hereby
consent to the Groundmasters Acquisition on the terms set forth in the
Groundmasters Acquisition Agreement and, notwithstanding any requirement
contained in the definition of “Permitted Acquisition,” as such term is defined
in the Credit Agreement, Agent and Lenders hereby agree that the Groundmasters
Acquisition shall be deemed to be a Permitted Acquisition.

(b) Agent and Lenders hereby consent to Borrower forming Buyer and using the
proceeds of the Revolving Loan funded on the date hereof to make a capital
contribution to Buyer, so long as Buyer immediately uses the proceeds thereof to
pay the Cash Consideration (as defined in the Groundmasters Acquisition
Agreement) on the date hereof and to pay all transaction fees, costs and
expenses incurred by Buyer and/or Borrower in connection with the consummation
of the Groundmasters Acquisition; provided, however, that all of the conditions
to funding such Revolving Loan set forth in Section 2.2 of the Credit Agreement
are satisfied.

(c) Notwithstanding anything to the contrary contained in the Credit Agreement
or any other Loan Document, with respect to the calculation of the financial
covenant set forth in Section 6.1 of the Credit Agreement and the calculation of
“Unfinanced Capital Expenditures” set forth in Exhibit 4.2(b) of the Credit
Agreement, no amount paid as part of the Aggregate Purchase Price shall be
deemed to be a capital expenditure for any applicable measurement period that
includes the date of such payment.

(d) Agent and Lenders hereby agree that, notwithstanding anything to the
contrary contained in the Credit Agreement or any other Loan Document, Borrower
and Buyer shall have forty-five (45) days from the date hereof to have all
deposit accounts opened by Buyer or, if in connection with the Groundmasters
Acquisition, Borrower (in each case to the extent opened prior to or within
thirty (30) days of the date hereof), covered by a Deposit Account Control
Agreement (to the extent such deposit accounts are required to be covered by a
Deposit Account Control Agreement pursuant to the terms of Section 5.19 of the
Credit Agreement).

(e) The parties hereto hereby agree that the “Pro Forma EBITDA” attributable to
the Target acquired in the Groundmasters Acquisition for twelve month period
ending September 30, 2006 shall be $6,212,000. For purposes of the Credit
Agreement where applicable, Pro Forma EBITDA of Target for the months set forth
below shall be deemed to be as follows (numbers in parenthesis represent
negative numbers):

 

Month

   Pro Forma EBITDA   October 2005    $ 534,000   November 2005    $ 167,000  
December 2005    $ (295,000 ) January 2006    $ (204,000 ) February 2006    $
(37,000 ) March 2006    $ 726,000   April 2006    $ 907,000   May 2006    $
1,079,000   June 2006    $ 1,068,000   July 2006    $ 888,000   August 2006    $
504,000   September 2006    $ 875,000   October 2006     
 
 
 
 
 
  Pro Forma EBITDA
calculated in a
manner consistent
with the preceding
months and
reasonably
acceptable to Agent  
 
 
 
 
 
 

 

2



--------------------------------------------------------------------------------

3. Amendments to Credit Agreement.

(a) With respect to subsection 1.1(c) of the Credit Agreement, (i) the first
paragraph of subsection 1.1(c) of the Credit Agreement shall be amended by
adding the clause “(or an Affiliate of Agent)” immediately after the word
“Agent” appearing in such paragraph and (ii) the penultimate paragraph of
subsection 1.1(c) of the Credit Agreement shall amended and restated in its
entirety to read as follows:

Borrower shall give Agent and Issuing Lender at least ten (10) Business Days’
prior written notice specifying the date a Lender Letter of Credit or Letter of
Credit Participation Agreement is to be issued, identifying the beneficiary and
describing the nature of the transactions proposed to be supported thereby. The
notice shall be accompanied by the drawing terms for the Lender Letter of Credit
or form of each letter of credit signed by the Borrower as applicant and account
party. Borrower shall also, at least ten (10) Business Days prior to the
requested issuance date, execute and deliver an application for such Lender
Letter of Credit to the Issuing Lender on the form then customarily prescribed
for such type of Lender Letter of Credit by the Issuing Lender.

(b) Subsection 1.8(d) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:

(d) Issuance of Securities. Immediately upon the receipt by Holdings, Borrower
or any of the Subsidiaries of Borrower of the Net Issuance Proceeds of the
issuance of equity securities or debt securities (other than Net Issuance
Proceeds from the issuance of (i) debt securities in respect of Indebtedness
permitted hereunder, (ii) equity securities to management, (iii) equity
securities, the proceeds of which are used to finance Permitted Acquisitions and
Capital Expenditures permitted hereunder, (iv) equity securities issued on the
Closing Date, (v) provided no Event of Default has occurred and is continuing,
equity securities issued after the Closing Date to Persons who are stockholders
of Holdings on the Closing Date and (vi) equity securities of Holdings issued to
the holder of the Groundmasters Seller Note upon exercise of the conversion
rights thereunder in accordance with the terms thereof), Borrower shall deliver
to Agent an amount equal to such Net Issuance Proceeds, net of underwriting
discounts associated therewith, for application to the Loans in accordance with
subsection 1.8(f).

(c) The lead in to subsection 2.2 of the Credit Agreement which reads “The
obligation of each Lender to make any Loan and of the Agent to issue any Lender
Letter of Credit or Letter of Credit Participation Agreement, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing or
issuance date:” shall be amended and restated

 

3



--------------------------------------------------------------------------------

in its entirety to read as follows:

The obligation of each Lender to make any Loan and of the Agent (or an Affiliate
of Agent) or Issuing Lender to issue any Lender Letter of Credit or Letter of
Credit Participation Agreement, is subject to the satisfaction of the following
conditions precedent on the relevant Borrowing or issuance date:

(d) Section 3.22 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

3.22 Related Agreements. As of the Closing Date, (i) each of the representations
and warranties contained in each of the Purchase Agreement and the Senior
Subordinated Notes Indenture made by Borrower is true, correct and complete in
all material respects and (ii) each of the representations and warranties
contained in the Recapitalization Agreement made by each of Borrower and
Holdings is true, correct and complete in all material respects. As of
October 31, 2006, (i) each of the representations and warranties contained in
the Groundmasters Acquisition Agreement made by Groundmasters Acquisition Sub is
true, correct and complete in all material respects and (ii) to the knowledge of
Borrower, each of the representations and warranties contained in the
Groundmasters Acquisition Agreement made by Persons other than Groundmasters
Acquisition Sub is true, correct and complete in all material respects.

(e) Section 4.10 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

4.10 Use of Proceeds. The Borrower shall use the proceeds of the Loans solely as
follows: (a) to partially refinance the Prior Indebtedness, (b) to pay costs and
expenses of the Related Transactions and costs and expenses required to be paid
pursuant to Section 2.1, (c) to consummate Permitted Acquisitions and (d) for
working capital and other general corporate purposes not in contravention of any
Requirement of Law and not in violation of this Agreement. The Borrower and
Groundmasters Acquisition Sub shall use the proceeds of the Revolving Loans made
on October 31, 2006 solely as permitted under Section 2(b) of the Consent and
Third Amendment to Credit Agreement entered into on such date among Borrower,
Holdings, Agent, Lenders and the other parties thereto.

(f) Section 5.5 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

5.5 Limitation on Indebtedness. The Borrower shall not, and shall not suffer or
permit any of its Subsidiaries to, create, incur, assume, suffer to exist, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except, in each instance, provided the same is permitted, and
solely to the extent permitted, under the Senior Subordinated Notes Indenture:

(a) Indebtedness incurred pursuant to this Agreement;

 

4



--------------------------------------------------------------------------------

(b) Indebtedness consisting of Contingent Obligations permitted pursuant to
Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including extensions and refinancings thereof which do not increase the
principal amount of such Indebtedness as of the date of such extension or
refinancing;

(d) Indebtedness not to exceed $5,000,000 in the aggregate at any time
outstanding, consisting of Capital Lease Obligations or secured by Liens
permitted by subsection 5.1(h);

(e) unsecured intercompany Indebtedness permitted pursuant to subsection 5.4(b);

(f) Subordinated Indebtedness not to exceed $150,000,000 in the aggregate
principal amount at any time outstanding evidenced by the Senior Subordinated
Notes issued pursuant to the Senior Subordinated Notes Indenture, plus interest
paid in kind and capitalized interest;

(g) other unsecured Indebtedness not exceeding in the aggregate at any time
outstanding $3,000,000;

(h) Indebtedness for bank overdrafts incurred in the Ordinary Course of Business
that are promptly repaid;

(i) to the extent constituting Indebtedness, obligations secured by Liens
permitted under subsection 5.1(e);

(j) to the extent constituting Indebtedness, purchase price adjustments in
connection with Permitted Acquisitions or under the Groundmasters Acquisition
Agreement; and

(k) Subordinated Indebtedness not to exceed $5,000,000 in the aggregate
principal amount at any time outstanding (plus interest paid in kind, plus
capitalized interest, less principal payments from time to time made thereon and
less principal amounts converted to equity interests of Holdings pursuant to the
terms thereof) evidenced by the Groundmasters Seller Note issued pursuant to the
Groundmasters Acquisition Agreement.

(g) Subsection 5.9(f) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:

(f) Contingent Obligations arising with respect to customary indemnification
obligations in favor of (i) sellers in connection with Permitted Acquisitions
(including, without limitation, the Groundmasters Acquisition Agreement),
(ii) purchasers in connection with transactions permitted under Section 5.2 and
(iii) officers and directors of the Borrower and any of its Subsidiaries;

 

5



--------------------------------------------------------------------------------

(h) Subsection 5.11(d) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:

(d) pay, as and when due and payable, (i) regularly scheduled payments of
interest, and, if the scheduled maturity of the Loans is extended beyond the
stated maturity of the Senior Subordinated Notes, regularly scheduled payments
of principal at maturity on the Subordinated Indebtedness evidenced by the
Senior Subordinated Notes to the extent permitted under the subordination terms
set forth in the Senior Subordinated Notes Indenture and (ii) regularly
scheduled payments of interest and principal on any other Subordinated
Indebtedness (including, without limitation, regularly scheduled payments of
interest and principal due and payable on the Groundmasters Seller Note pursuant
to the terms thereof as in effect on the date hereof) to the extent permitted
under the subordination terms with respect thereto;

(i) Subsection 5.15(b) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:

(b) Borrower shall not, and shall not permit any of its Subsidiaries directly or
indirectly to, change or amend the terms of any Subordinated Indebtedness in
violation of the subordination provisions governing same or if the effect of
such amendment is to: (i) increase the interest rate on such Indebtedness other
than, with respect to the Senior Subordinated Notes, in accordance with
Section 4 of the Registration Rights Agreement as in effect on the Closing Date;
(ii) shorten the dates upon which payments of principal or interest are due on
such Indebtedness; (iii) add or change in a manner adverse to Borrower any event
of default or add or make more restrictive any covenant with respect to such
Indebtedness; (iv) change in a manner adverse to Borrower or the Lenders the
prepayment provisions of such Indebtedness; (v) change the subordination
provisions thereof (or the subordination terms of any guaranty thereof); or
(vi) change or amend any other term if such change or amendment would materially
increase the obligations of the obligor or confer additional material rights on
the holder of such Indebtedness in a manner adverse to Borrower, any of its
Subsidiaries, Agent or Lenders.

(j) Subsection 7.1(n) of the Credit Agreement shall be amended and restated in
its entirety to read as follows:

(n) Invalidity of Subordination Provisions. The subordination provisions of the
Senior Subordinated Notes Indenture, the Groundmasters Seller Note or any
agreement or instrument governing any Subordinated Indebtedness shall for any
reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or Holdings or any of its Subsidiaries shall contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Obligations, for any reason, shall not have the
priority contemplated by this Agreement or such subordination provisions.

 

6



--------------------------------------------------------------------------------

(k) Section 8.7 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

8.7 Indemnification. Whether or not the transactions contemplated hereby shall
be consummated, upon demand therefor the Lenders shall indemnify the Agent and
each Affiliate of Agent issuing Lender Letters of Credit or Letter of Credit
Participation Agreements (in each instance, to the extent not reimbursed by or
on behalf of the Borrower and without limiting the obligation of the Borrower to
do so), ratably from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
of any kind whatsoever which may at any time (including at any time following
the repayment of the Loans and the termination or resignation of the Agent) be
imposed on, incurred by or asserted against the Agent or such Affiliate in any
way relating to or arising out of this Agreement or any document contemplated by
or referred to herein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent (or such Affiliate) under or in connection
with any of the foregoing; provided, however, that no Lender shall be liable for
the payment to the Agent (or such Affiliate) of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting from the Agent’s (or such
Affiliate’s) gross negligence or willful misconduct. In addition, each Lender
shall reimburse the Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrower. Without limiting
the generality of the foregoing, if the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the Agent of a
change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason) such Lender shall
indemnify the Agent fully for all amounts paid, directly or indirectly, by the
Agent as tax or otherwise, including penalties and interest, and including any
taxes imposed by any jurisdiction on the amounts payable to the Agent under this
Section 8.7, together with all related costs and expenses (including Attorney
Costs). The obligation of the Lenders in this Section 8.7 shall survive the
payment of all Obligations hereunder.

(l) Section 9.5 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:

9.5 Indemnity. Whether or not the transactions contemplated hereby shall be
consummated, the Borrower shall indemnify, defend and hold harmless each Lender,
the Agent, each Affiliate of Agent issuing a Lender Letter of Credit or Letter
of Credit Participation Agreement and each of their respective officers,
directors, employees,

 

7



--------------------------------------------------------------------------------

counsel, agents and attorneys-in-fact (each, an “Indemnified Person”) from and
against any and all liabilities, obligations, actual losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses or disbursements (including,
Attorney Costs):

(a) subject to the limitations contained in subsection 9.4(b), of any kind or
nature whatsoever with respect to any investigation, litigation, action, suit or
proceeding (including any Insolvency Proceeding or appellate proceeding) related
to this Agreement or the Loans, or the transactions contemplated hereby or
thereby, or the use of the proceeds thereof, whether or not any Indemnified
Person is a party thereto; and

(b) which may be incurred by or asserted against such Indemnified Person in
connection with or arising out of any pending or threatened investigation,
litigation or proceeding, or any action taken by any Person, with respect to any
Environmental Claim arising out of or related to any Property of Borrower or any
of its Subsidiaries;

(all the foregoing, collectively, the “Indemnified Liabilities”); provided, that
the Borrower shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent arising from the gross
negligence, willful misconduct or bad faith of such Indemnified Person or its
officers, employees, agents and attorneys-in-fact, as determined by a court of
competent jurisdiction.

No action taken by legal counsel chosen by the Agent or any Lender in defending
against any investigation, litigation or proceeding or requested remedial,
removal or response action shall vitiate or any way impair the Borrower’s
obligation and duty hereunder to indemnify and hold harmless the Agent and each
Lender. In no event shall any site visit, observation, or testing by the Agent
or any Lender (or any contractee of the Agent or any Lender) be deemed a
representation or warranty that Hazardous Materials are or are not present in,
on, or under, the site, or that there has been or shall be compliance with any
Environmental Law. Neither the Borrower nor any other Person is entitled to rely
on any site visit, observation, or testing by the Agent or any Lender. Neither
the Agent nor any Lender owes any duty of care to protect the Borrower or any
other Person against, or to inform the Borrower or any other Person of, any
Hazardous Materials or any other adverse condition affecting any site or
Property. Neither the Agent nor any Lender shall be obligated to disclose to the
Borrower or any other Person any report or findings made as a result of, or in
connection with, any site visit, observation, or testing by the Agent or any
Lender.

The obligations in this Section 9.5 shall survive payment of all other
Obligations. At the election of any Indemnified Person, the Borrower shall
defend such Indemnified Person using legal counsel satisfactory to such
Indemnified Person in such Person’s sole discretion, at the sole cost and
expense of the Borrower. All amounts owing under this Section 9.5 shall be paid
within thirty (30) days after demand.

(m) The defined terms “Groundmasters Acquisition Agreement”, “Groundmasters
Acquisition Sub” and “Groundmasters Seller Note” shall each be added to
Section 11.1 of the Credit Agreement in proper alphabetical order to read as
follows:

“Groundmasters Acquisition Agreement” means that certain Asset Purchase
Agreement dated as of October 31, 2006 among Borrower, Groundmasters Acquisition
Sub, Groundmasters, Inc., an Ohio corporation, Groundmasters, LLC, an Ohio
limited liability company, and Michael G. Rorie, an individual.

 

8



--------------------------------------------------------------------------------

“Groundmasters Acquisition Sub” means Brickman Bengals, LLC, a Delaware limited
liability company.

“Groundmasters Seller Note” means that certain 8.00% Junior Subordinated
Convertible Note in the original aggregate principal amount of $5,000,000 issued
by Borrower to Groundmasters, Inc. pursuant to the Groundmasters Acquisition
Agreement, including all notes issued in exchange or substitution therefor but
specifically excluding any equity interests of Holdings issued upon conversion
of such promissory note pursuant to the terms thereof.

(n) The defined terms “Aggregate Revolving Loan Commitment”, “Issuing Lender”,
“Letter of Credit Participation Liability”, “Related Agreements”, “Related
Transactions” and “Subordinated Indebtedness” set forth in Section 11.1 of the
Credit Agreement shall each be amended and restated in its entirety to read as
follows:

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall be in the amount of $30,000,000 from the
Closing Date to October 31, 2006 and $65,000,000 on and after October 31, 2006,
as such amount may be reduced from time to time pursuant to this Agreement.

“Issuing Lender” means any Lender selected by Borrower and reasonably acceptable
to Agent, or, if applicable, an Affiliate of Agent, in its capacity as an issuer
of one or more Lender Letters of Credit hereunder and as the representative
party for the Lenders under Letter of Credit Participation Agreements; provided
that Harris shall be initially designated as Issuing Lender with respect to
certain Lender Letters of Credit. If at any time no Lender shall have been
selected as Issuing Lender, Antares (or, if Agent elects, an Affiliate of Agent)
shall be the Issuing Lender until such time as any other Lender is selected as
Issuing Lender. For purposes of this Agreement, the term “Lender” shall include
the Issuing Lender.

“Letter of Credit Participation Liability” means, as to each Lender Letter of
Credit and each Letter of Credit Participation Agreement, all reimbursement
obligations and all other liabilities of Borrower or any of its Subsidiaries to
Agent and the Lenders in connection with the Lender Letter of Credit or to the
obligee with respect to the transaction for which the Letter of Credit
Participation Agreement was issued, whether contingent or otherwise, including
with respect to any letter of credit: (a) the amount available to be drawn or
which may become available to be drawn; (b) without duplication, all amounts
which have been paid or made available by the issuing bank or by the Agent (or
an Affiliate of Agent) under such Lender Letter of Credit or Letter of Credit
Participation Agreement, in each instance, to the extent not reimbursed; and
(c) all unpaid interest, fees and expenses.

 

9



--------------------------------------------------------------------------------

“Related Agreements” means the Senior Subordinated Notes Indenture, the Senior
Subordinated Notes, the Recapitalization Agreement, the Indemnity Agreement, the
Class L Purchase Agreement, the Purchase Agreement, the Registration Rights
Agreement, the Groundmasters Acquisition Agreement and the Groundmasters Seller
Note.

“Related Transactions” means the transactions contemplated by the Related
Agreements and includes, without limitation, the funding of the Senior
Subordinated Notes, the Recapitalization, the acquisition by Sponsor of capital
stock of Holdings pursuant to the Class L Purchase Agreement and the
consummation of the transactions contemplated in the Groundmasters Acquisition
Agreement.

“Subordinated Indebtedness” means the Indebtedness of Borrower or any of its
Subsidiaries which is subordinated in right of payment to the Obligations
including, without limitation, Indebtedness evidenced by the Senior Subordinated
Notes and Indebtedness evidenced by the GoundMasters Seller Note.

(o) Schedule 1.1(b) to the Credit Agreement shall be amended and restated in its
entirety to read as Schedule 1.1(b) to the Credit Agreement attached hereto as
Exhibit A.

4. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of all of the following conditions precedent (the date such
conditions precedent are satisfied being referred to as the “Effective Date”):

(a) the execution and delivery of this Amendment by each Loan Party, Agent and
each Lender;

(b) all representations and warranties contained in Section 5 of this Amendment
being true, correct and complete;

(c) no Default or Event of Default under any Loan Document has occurred and is
continuing, and no Default or Event of Default would arise under any Loan
Document after giving effect to the transactions contemplated by this Amendment;

(d) each Lender that has agreed to increase its Revolving Loan Commitment
pursuant to this Amendment shall have received a replacement Revolving Note
issued by Borrower to such Lender which evidences such Lender’s aggregate
Revolving Loan Commitment after giving effect to this Amendment;

(e) payment by Borrower of all reasonable out-of-pocket costs and expenses of
Agent incurred in connection with the preparation, due diligence and negotiation
of this Amendment and all agreements, documents and instruments entered into by
a Loan Party in connection herewith (including all Attorney Costs incurred by
Agent);

(f) Borrower shall have delivered to Agent evidence reasonably satisfactory to
Agent that Borrower is in compliance with the financial covenants set forth in
Article VI of the Credit Agreement for the most recently ended fiscal quarter,
recomputed on a pro forma basis to give effect to the transactions contemplated
herein;

 

10



--------------------------------------------------------------------------------

(g) receipt by Agent of evidence reasonably acceptable to Agent that all
necessary corporate action on the part of each Loan Party has been taken to
approve the consummation of the Groundmasters Acquisition, the increase in the
Aggregate Revolving Loan Commitment and borrowing of all Revolving Loans
hereunder, and the other transactions contemplated herein applicable to such
Loan Party and this Amendment;

(h) the Groundmasters Acquisition shall have been consummated simultaneously
herewith on the Effective Date in material compliance with all Requirements of
Law and the terms and provisions of the Groundmasters Acquisition Agreement
without waiver of any material term or condition thereof which has not been
approved by Agent;

(i) Borrower shall have delivered to Agent a Borrowing Base Certificate,
prepared on a pro forma basis to give effect to the transactions contemplated
herein, setting forth the Borrowing Base of Borrower as at the date hereof;

(j) Borrower shall have complied, to Agent’s reasonable satisfaction, with the
requirements set forth in Section 4.11(b) of the Credit Agreement; and

(k) Agent shall have received such other approvals, opinions, documents or
materials as it shall have reasonably requested.

5. Representations and Warranties. Each Loan Party hereby represents and
warrants to Agent and each Lender as follows:

(a) Each Loan Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable;

(b) Each Loan Party has the power and authority to execute, deliver and perform
its obligations under this Amendment;

(c) the execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all necessary corporate action;

(d) this Amendment constitutes the legal, valid and binding obligation of each
Loan Party, enforceable against such Person in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditor’s rights generally or by
equitable principles relating to enforceability;

(e) no Default or Event of Default exists or would arise after giving effect to
this Amendment, the consummation of the transactions contemplated by the
Groundmasters Acquisition Agreement or the borrowing of the Revolving Loans as
contemplated in Section 2(b) above;

(f) this Amendment (assuming same is in full force and effect) shall not, and
the

 

11



--------------------------------------------------------------------------------

consummation of any amendment, agreement or transaction contemplated herein
shall not, cause a breach of, or other default or event of default under, the
Holdings Credit Agreement or the Senior Subordinated Notes Indenture;

(g) after giving effect to all transactions contemplated herein, the Maximum
Revolving Loan Balance shall exceed the outstanding principal balance of
Revolving Loans by not less than $5,000,000; and

(h) after giving effect to the transactions contemplated herein, including,
without limitation, the Groundmasters Acquisition, each of the representations
and warranties of the Loan Parties contained in the Credit Agreement and other
Loan Documents shall be true and correct in all respects on and as of the
Effective Date, with the same effect as if made on and as of the Effective Date
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they shall be true and correct in all respects as of
such earlier date).

6. No Waiver. Nothing contained herein shall be deemed to (i) except as
expressly set forth herein, constitute a waiver of (x) any Default, Event of
Default or any other term or condition contained in the Credit Agreement or any
other Loan Document or (y) any rights, claims and/or remedies available to Agent
or any Lender under the Credit Agreement, the other Loan Documents and/or
applicable law (all of which Agent and each Lender expressly reserve);
(ii) except as expressly set forth herein, amend any term or provision in the
Credit Agreement or the other Loan Documents; or (iii) constitute a course of
conduct or dealing among the parties hereto. Except as amended hereby, the
Credit Agreement and other Loan Documents remain unmodified and in full force
and effect. All references in the Loan Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement as amended hereby.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed,
shall be deemed an original and all said counterparts when taken together shall
be deemed to constitute but one and the same instrument. Any facsimiled or
photocopied signatures hereto shall be deemed an original signature, which
hereby may be relied upon by any Person and shall be binding on the respective
signor.

8. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrower and each Loan Party and their successors and assigns and the
Agent and the Lenders and their successors and permitted assigns.

9. Further Assurance. Each Loan Party hereby agrees from time to time, as and
when requested by the Agent or any Lender, to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Agent or any
Lender may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Amendment, the Credit Agreement and the Loan
Documents.

10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS AND DECISIONS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES; PROVIDED THAT THE AGENT AND THE
LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

12



--------------------------------------------------------------------------------

11. Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

12. Reaffirmation. Each of the Loan Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Loan
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Borrower’s Obligations under or with
respect to the Loan Documents, ratifies and reaffirms such guarantee and grant
of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.
Each of the Loan Parties hereby consents to this Amendment and acknowledges that
each of the Loan Documents remains in full force and effect, as amended hereby,
and is hereby ratified and reaffirmed.

[Remainder of page intentionally left blank; signature pages follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

LOAN PARTIES:

THE BRICKMAN GROUP, LTD.,

a Delaware corporation

By:  

/s/ Mark A. Hielle

Name:   Mark A. Hielle Title:   Executive Vice President

BRICKMAN GROUP HOLDINGS, INC.,

a Delaware corporation

By:  

/s/ Mark A. Hielle

Name:   Mark A. Hielle Title:   Executive Vice President

BRICKMAN GROUP LLC,

a Delaware limited liability company

By:  

/s/ Mark A. Hielle

Name:   Mark A. Hielle Title:   Executive Vice President

BRICKMAN BENGALS, LLC,

a Delaware limited liability company

By:  

/s/ Mark A. Hielle

Name:   Mark A. Hielle Title:   Executive Vice President

Consent and Third Amendment to Credit Agreement

 

14



--------------------------------------------------------------------------------

AGENT AND LENDERS:

ANTARES CAPITAL CORPORATION, a

Delaware corporation, as Agent and a Lender

By:  

/s/ Eric Hansen

Name:   Eric Hansen: Title:   Director

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, as a Lender

By:  

/s/ Eric Hansen

Name:   Eric Hansen Title:   Managing Director

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Andrew Kahlenberg

Name:   Andrew Kahlenberg Title:   Vice President

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

HARRIS N.A., as a Lender By:  

/s/ Mark Pieros

Name:   Mark Pieros Title:   Managing Director

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

FIRSTRUST BANK, as a Lender By:  

/s/ Bryan T. Denney

Name:   Bryan T. Denney Title:   Vice President

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

ING PRIME RATE TRUST, as a Lender By:  

ING Investment Management Co., as its

investment manager

  By:  

/s/ Robert Wilson

  Name:   Robert Wilson   Title:   Senior Vice President ING SENIOR INCOME FUND,
as a Lender By:  

ING Investment Management Co., as its

investment manager

  By:  

/s/ Robert Wilson

  Name:   Robert Wilson   Title:   Senior Vice President

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

DENALI CAPITAL CLO II, LTD., as a Lender By:   DC Funding Partners LLC, its
portfolio manager   By:   Denali Capital LLC, its managing member     By:  

/s/ John P. Thacker

    Name:   John P. Thacker     Title:   Chief Credit Officer DENALI CAPITAL CLO
III, LTD., as a Lender By:   DC Funding Partners LLC, its portfolio manager  
By:   Denali Capital LLC, its managing member     By:  

/s/ John P. Thacker

    Name:   John P. Thacker     Title:   Chief Credit Officer

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

The BANK OF NEW YORK TRUST COMPANY,

N.A., as Trustee of the Antares Funding Trust

created under the Trust Agreement dated as of

November 30, 1999, as a Lender

By:  

/s/ Leslie Hundley

Name:   Leslie Hundley Title:   Assistant Vice President

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

LONG LANE MASTER TRUST IV, as a Lender By:  

Fleet National Bank,

as Trust Administrator

  By:  

/s/ Christina L. Ramseur

  Name:   Christina L. Ramseur   Title:   Authorized Agent HARBOUR TOWN FUNDING
LLC, as a Lender   By:  

/s/ Christina L. Ramseur

  Name:   Christina L. Ramseur   Title:   Authorized Agent RACE POINT CLO,
LIMITED, as a Lender By:  

Sankaty Advisors, LLC,

as Collateral Manager

  By:  

/s/ Alan K. Halfenger

  Name:   Alan K. Halfenger   Title:   Chief Compliance Officer and    
Assistant Secretary CASTLE HILL I – INGOTS, LTD., as a Lender By:  

Sankaty Advisors, LLC,

as Collateral Manager

    By:  

/s/ Alan K. Halfenger

  Name:   Alan K. Halfenger   Title:   Chief Compliance Officer and    
Assistant Secretary CASTLE HILL II – INGOTS, LTD., as a Lender By:  

Sankaty Advisors, LLC,

as Collateral Manager

    By:  

/s/ Alan K. Halfenger

  Name:   Alan K. Halfenger   Title:  

Chief Compliance Officer and

Assistant Secretary

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL

CORPORATION, as Administrator for Merritt

CLO Holding LLC

By:  

/s/ Dwayne L. Coke

Name:   Dwayne L. Coke Title:   Duly Authorized Signatory

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Schedule 1.1(b) to Credit Agreement

(see attached)

Consent and Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.1(b)

Revolving Loan Commitments

 

Antares Capital Corporation

   $ 42,250,000.00

General Electric Capital Corporation

   $ 7,250,000.00

LaSalle Bank National Association

   $ 7,250,000.00

Harris N.A.

   $ 5,800,000.00

Firstrust Bank

   $ 2,450,000.00

Consent and Third Amendment to Credit Agreement